Order entered December 18, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00387-CR
                                    No. 05-15-00999-CR

                              PEDRO FIGUEROA, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-54250-N, F13-54929-N

                                         ORDER
         The Court GRANTS appellant’s December 16, 2015 motion for extension to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   ADA BROWN
                                                          JUSTICE